Citation Nr: 1702377	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-47 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a rash on the genitals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office.  This matter was previously remanded in March 2015 and March 2016. 

Although the Veteran requested a Board hearing, he withdrew that request in October 2014.


FINDING OF FACT

The most probative evidence indicates that the Veteran's rash on the genitals is not related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition on the genitals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in September 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, and VA examination reports are of record.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, VA treatment records dating since March 2014, to include a February 2015 dermatology consult were obtained.  Accordingly, the Board finds that there   has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

Service connection may be established for a disability resulting from disease             or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a rash on his genitals during his active service, resulting in his current skin condition.  Specifically he asserts that while stationed in Vietnam he was detailed to install wire around the compound perimeter.  While doing this, he had to wade in the swampy waters up to his chest.  This detail, which lasted no longer than three days, resulted in the Veteran coming down with "jungle rot."  After the "rot" cleared, the Veteran reports that he noticed a rash on his genitals.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with various skin conditions.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran first sought treatment for a rash   on the genitals in either December 1968 or December 1969 (year not legible) and treated with a topical cream.  In January 1970, the Veteran again sought treatment for a rash to the genitals and was treated with a topical cream.  In July 1970, the Veteran developed a rash on his arms and upper trunk diagnosed as tinea versicolor.  The Veteran's February 1971 separation exam was normal with no evidence of   any skin complaint or diagnosis at examination.  Further, in June 1971 the Veteran underwent hospitalization for kidney stones; however, no evidence of a genital rash was shown on examination.

The first treatment for a rash following service was in July 1997 with a private clinician who diagnosed the Veteran with balanitis and prescribed a topical cream as treatment.  VA treatment records, including a February 2015 dermatology consult, diagnosed the Veteran with dermatosis.

To establish service connection, competent evidence linking the current skin condition with service is required.  

The Veteran underwent a VA skin examination in August 2006 and the examiner noted that the Veteran had a rash, consisting of numerous tiny papular lesions         on the shaft of the penis, but that there was no ulceration, exfoliation, crusting, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The August 2006 examiner diagnosed the Veteran with a penile rash of unclear etiology and opined that it is less likely than not to be related to treatment received for the rash on head of penis, arms, and upper trunk in military service. The examiner explained that any treatment received for the anal and trunk rash would not have affected the area of the current rash. The examiner further noted that any treatment received on the penis over 30 years ago is unlikely to have caused a current rash, and that the rash that he currently has is likely familial or congenital.

An additional opinion was obtained in May 2015.  The May 2015 examiner opined that the current skin condition is less likely than not related to service.  The examiner explained that the due to the difference in rash skin involvement, symptoms, physical findings, treatments and the time gap between discharge from active duty and the evidence of when the diagnosis of the current claimed condition was established, coupled with the lack of chronicity of symptoms during active duty, suggest that the Veteran's current skin rash condition on his genitals was less likely than not incurred in service. 

The Board finds the May 2015 VA examiner's opinion that the Veteran's rash is not related to service to be highly probative.  The VA examiner's opinion was based on    a thorough review of the claims file, and the opinion contained adequate rationale    for the conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, this opinion is entitled to great probative weight. 

While the Veteran asserts that his current skin rash condition is related to service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple different types of skin rashes and causes for such.  Thus, the diagnosis and etiology of a rash is a matter requiring medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his skin rash condition is not competent medical evidence.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current skin rash condition is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition    he is currently diagnosed with.").  Thus, the Board finds the opinion of the 2015      VA examiner to be significantly more probative than the Veteran's lay assertions. 

In summary, the most probative evidence is against a finding that the current skin rash condition on the genitals is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.



In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a rash on the genitals is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


